MEMORANDUM **
Warden Arthur Calderon appeals the district court’s order granting California state prisoner Anthony John Duarte’s 28 U.S.C. § 2254 petition for a writ of habeas corpus. In supplemental briefing regarding the effect of this court’s recent decision in Gibson v. Ortiz, 387 F.3d 812 (2004) (holding that jury instruction on evidence of other prior sexual offenses and accompanying instruction on preponderance of evidence standard violated defendant’s due process rights), both parties state that the district court’s judgment should be affirmed. We agree. The district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.